DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 16/739621 which is now United States Patent 11,283,925. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

When the Claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. 

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 4-8, 10-15 and 18-21 of U.S. Patent No. 11,283,925; hereafter referred to as Patent (‘925). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of Patent (‘925) recites additional steps that are not present in Claim 1 of the instant application.
Claims 2-5 of the instant application are not patently distinct from Claims 4-7 respectively of Patent (‘925). Claim 6 of the instant application is wholly contained in Claim 1 of Patent (‘925). Claim 7 of the instant application is wholly contained in Claim 8 of Patent (‘925). Claims 8-12 of the instant application are not patently distinct from Claims 10-14 respectively of Patent (‘925). Claim 13 of the instant application is wholly contained in Claim 8 of Patent (‘925). Claim 14 of the instant application is wholly contained in Claim 15 of Patent (‘925). Claims 15-17 of the instant application are not patently distinct from Claims 15, 18 and 19 respectively of Patent (‘925). Claim 18 of the instant application is wholly contained in Claim 15 of Patent (‘925). Claims 19 and 20 of the instant application are not patently distinct from Claims 21 and 20 respectively of Patent (‘925).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Billman (8,638,925 B1), Shaltiel et al (2017/0005954 A1), Brennan et al (2016/0094411 A1), Segall (2011/0238544 A1), LEWIS et al (2008/0109334 A1), Mitchell et al (2018/0063329 A1), Pirat et al (2018/0084111 A1), Hassler (2008/0120164 A1) and Agarwal et al (2016/0247232 A1). Each of these describes systems and methods of implementing customer service in a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652